UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6647


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSIE SCOTT, a/k/a Jay Scott,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:04-cr-00453-TSE-1)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessie Scott, Appellant Pro Se.   Lawrence Joseph Leiser, James
L.   Trump,  Assistant  United  States   Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessie     Scott   appeals         the     district   court’s     order

denying his motion to reconsider the denial of his motion for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006).                       We

have     reviewed    the    record   and        find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See    United   States   v.       Scott,   No.    1:04-cr-00453-TSE-1

(E.D. Va. filed Apr. 19, 2010 & entered Apr. 20, 2010).                          We

dispense    with     oral   argument      because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2